Warner, J.
1. The complainant does not make such a case by his bill as entitles him, in our judgment, to maintain it as a bill of interpleader. First, because he is not an innocent stakeholder, between the parties, of the tpbacco. If Disheroon gave an order to him to deliver it to Hatfield, and he did so deliver it, and afterwards sold the tobacco as the agent of Hatfield, then the title to it was in Hatfield, under the order of Disíieroon to deliver it to him, and he sold the tobacco as the agent of Hatfield, and can protect himself from Disheroon’s claim under his order to deliver it to Hatfield. *273Second,' if the complainant, as the bailee of Disheroon, did not have any authority from him to deliver the tobacco to Hatfield, and he wrongfully delivered it to him, and then took possession of the tobacco as the property of Hatfield, then-the Court will not assist him to require the parties to interplead in regard to a state of facts which he has brought about by his own misconduct: Tyus & Beall vs. Rust, 37th Georgia Reports, 574.
2. Although the complainant cannot maintain his bill as a bill of interpleader, yet, as there are other grounds for equitable relief in regard to the partnership claims, in theAdjustment of which a court of equity can afford more adequate relief than a court of law, and that Court having first taken jurisdiction of the subject matter in controversy between the parties, it will be allowed to retain it for the purpose of doing full and complete justice between them, and a general demurrer to the whole bill was properly overruled: Code, sections 3040, 3041.
Let the judgment of the Court below be affirmed.